DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 recite the limitation "the spin axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 recite the limitation "the spinning propeller blades" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257) in view of Harrington et al. (“Excalibur: The Cutting Edge in Tiltrotor Technology”).
Regarding claim 1, Wolff et al. discloses an aerial vehicle adapted for vertical take-off and horizontal flight, said aerial vehicle comprising: a main vehicle body (Fig. 13); a plurality of electric motors (paragraph [0164]); one or more electric power sources, said one or more electric power sources electrically coupled to said electric motors (paragraph [0164]); a right side wing, said right side wing (932) comprising: a plurality of nacelles (paragraphs [0222] – [0224], 940a, 940b); a plurality of right wing rotor assemblies, each of said right wing rotor assemblies comprising one of said electric motors and a propeller (paragraphs [0164], [0222] – [0224]), each of said right wing rotor assemblies attached to said right side wing by a deployment mechanism (980) adapted to deploy said right wing rotor assemblies from a forward facing horizontal flight configuration to a vertical take-off configuration; and a left side wing, said left side wing comprising: a plurality of nacelles, said nacelles comprising: a plurality of left wing rotor assemblies, each of said left wing rotor assemblies comprising one of said electric motors and a propeller (paragraphs [0164], [0222]- [0224]), each of said left wing rotor assemblies attached to said left side wing by a deployment mechanism  (980) adapted to deploy said left wing rotor assemblies from a forward facing horizontal flight configuration to a vertical take-off configuration.  

    PNG
    media_image1.png
    653
    522
    media_image1.png
    Greyscale

Wolff fails to teach that the nacelles comprise a motor cover; and a rear nacelle portion, said rear nacelle portion structurally coupled to said wing; each of said deployment mechanisms enclosed within a nacelle, wherein said nacelle covers said deployment mechanism and an electric motor when in said forward facing horizontal flight configuration, and wherein said nacelle splits when deployed to the vertical take-off configuration such that said motor cover deploys with said electric motor and said propeller. However, Harrington et al. discloses a tiltrotor having a nacelle with a motor cover; and a rear nacelle portion, said rear nacelle portion structurally coupled to said wing; each of said deployment mechanisms enclosed within a nacelle, wherein said nacelle covers said deployment mechanism and an electric motor when in said forward facing horizontal flight configuration, and wherein said nacelle splits when deployed to the vertical take-off configuration such that said motor cover deploys with said electric motor and said propeller (See labeled figure above). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the nacelles taught by Wolff et al. with those of Harrington et al. in order to provide better aerodynamic efficiency since the engine assembly is fixed while only the rotor assembly is pivoted.  
Regarding claims 2 and 3, Wolff et al. as modified discloses that the right side wing and said left side wing are forward swept wings (paragraph [0145], Wolff et al.).  
Regarding claim 4, Wolff et al. as modified discloses that the centers of mass of said right side wing rotor assemblies are forward of the leading edge of said right side wing, and the centers of mass of said left side wing rotor assemblies are forward of the leading edges of said left side wing (Figs. 13 and 14, Wolff et al.).  
Regarding claims 5 and 6, Wolff et al. as modified discloses that the spin axis of said one or more right side wing rotor assemblies are forward of the leading edge of the wing in the vertical take-off position, and wherein the spin axis of said one or more left side wing rotor assemblies are forward of the leading edge of the wing in the vertical take-off position (Figs. 13 and 14, Wolff et al.).  
Regarding claims 7 and 8, Wolff et al. as modified discloses that the outside diameter of the spinning propellers blades of the propellers of said right side rotor assemblies are forward to the leading edge of the right side wing, and wherein the outside diameter of the spinning propellers blades of the propellers of said left side rotor assemblies are forward to the leading edge of the left side wing (Figs. 13 and 14, Wolff et al.).  
Regarding claims 9 – 11, Wolff et al. as modified discloses that said electric power sources are batteries (paragraph [0205], Wolff et al.).  
Allowable Subject Matter
Claims 12 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642